FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  May 27, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 ROOSEVELT BROCKS,

               Plaintiff - Appellant,                   No. 08-3340
          v.                                            (D. Kansas)
 BOARD OF COUNTY                                 (D.C. No. 6:08-CV-01134-
 COMMISSIONERS OF SEDGWICK                              WEB-DWB)
 COUNTY, KANSAS; SEDGWICK
 COUNTY, KANSAS, SHERIFF, their
 agents, employees, successors,
 executors, administrators, and
 servants, and all other persons,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      Roosevelt Brocks brought suit under 42 U.S.C. § 1983 against the Board of

County Commissioners of Sedgwick County, Kansas, and Gary Steed, the Sheriff

of Sedgwick County. He alleged that during his three-and-a-half-month


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
incarceration at the Sedgwick County Adult Detention Facility, his Eighth

Amendment rights were violated by deliberate indifference to his serious medical

needs. Construing Mr. Brocks’s pro se complaint liberally, see Weinbaum v. City

of Las Cruces, 541 F.3d 1017, 1029 (10th Cir. 2008), the United States District

Court for the District of Kansas treated it as suing Sheriff Steed in both his

official and individual capacities. The court dismissed the suit for failure to state

a claim against any defendant. We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

      According to Mr. Brocks’s complaint, before his incarceration he was being

intensively treated for a kidney condition. His treatment during his incarceration,

however, was deficient in numerous respects, despite the knowledge of his

condition possessed by the jail staff and the private-contractor medical provider

for the facility. As a result, the day after his release he was admitted to a hospital

because of kidney failure.

      The district court concluded that Mr. Brocks’s complaint failed to state a

claim for one overarching reason: Instead of naming members of the jail staff or

the private-contractor medical providers as defendants, he named the Board of

County Commissioners and the sheriff. Even if his caregivers had violated his

rights, his complaint failed to allege facts that would render the defendants liable.

See Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (in reviewing a

dismissal of a claim, courts are to examine “whether the complaint contains

                                         -2-
enough facts to state a claim to relief that is plausible on its face” (internal

quotation marks omitted)).

      Under § 1983 neither the Board nor the sheriff (sued in his official

capacity) is liable simply because an employee violated Mr. Brocks’s

constitutional rights. See Bd. of County Comm’rs of Bryan County v. Brown,

520 U.S. 397, 403 (1997) (rejecting respondeat superior liability). Rather, they

can be held liable only for establishing a “policy” or “custom” that was the

“moving force” behind Mr. Brocks’s injuries. Id. at 403–04 (internal quotation

marks omitted). Moreover, a claim based on an alleged policy or custom of

failing to act (such as a failure to train employees) can be successful only if the

inaction resulted from “deliberate indifference” to the plaintiff’s rights, as

opposed to mere negligence. City of Canton v. Harris, 489 U.S. 378, 389 (1989)

(internal quotation marks omitted). As the district court observed, however, “One

cannot be deliberately indifferent without some knowledge of the alleged

situation.” Brocks v. Bd. of County Comm’rs of Sedgwick County, No. 08-1134-

WEB, 2008 WL 5095997, at *4 (D. Kan. Nov. 26, 2008). For the reasons stated

in the district court’s cogent and thorough memorandum and order, we agree that

the complaint fails to contain the allegations required for stating a claim against

the Board or against the sheriff in his official capacity.

      As for the individual-capacity claim against Sheriff Steed, it fails for

similar reasons. In an individual-capacity suit, “§ 1983 does not recognize a

                                           -3-
concept of strict supervisor liability; the defendant’s role must be more than one

of abstract authority over individuals who actually committed a constitutional

violation.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008). The

complaint must allege that the supervisor was personally involved. See id.

Again, we agree with the district court’s persuasive analysis that the complaint

fails to satisfy this requirement with respect to the claim against Sheriff Steed

individually.

      We AFFIRM the judgment below.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -4-